Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 1 of 28 PageID #:
                                 481479



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


   IN RE PAYMENT CARD INTERCHANGE
   FEE AND MERCHANT DISCOUNT
                                                       MASTER FILE 05-MD-1720
   ANTITRUST LITIGATION


   This Document Relates To:
                                                       DECLARATION OF RICHARD A.
   Old Jericho Enterprise, Inc. et al. v. Visa, Inc.
                                                       KOFFMAN IN SUPPORT OF MOTION
   et al., No. 2:20-cv-02394 (E.D.N.Y.)
                                                       FOR APPOINTMENT OF INTERIM
   (MKB)(VMS)
                                                       CLASS COUNSEL
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 2 of 28 PageID #:
                                 481480



         I, RICHARD A. KOFFMAN, declare as follows:

         1.      I am a Partner at Cohen Milstein Sellers & Toll, PLLC. Based on personal

  knowledge or discussions with counsel in my firm of the matters stated herein, if called upon, I

  could and would competently testify thereto.

         2.      If appointed as interim class counsel, Cohen Milstein will ensure that this complex

  litigation proceeds in an efficient manner. Appointment of leadership for the proposed class will

  permit plaintiffs’ counsel to work with counsel for defendants on basic case management issues,

  such as the negotiation of pretrial orders, and to structure and streamline communication with the

  Court on behalf of the plaintiffs and the class they seek to represent.

         3.      For nearly 50 years, Cohen Milstein has demonstrated its dedication and

  commitment to protect the interests of class plaintiffs through rigorous motion practice, discovery,

  class certification, and trial. For example, Cohen Milstein, acting as co-lead counsel in In re

  Urethane Antitrust Litigation, 2:04-md-01616-JWL (D. Kan.), devoted substantial resources to

  trial and obtained a judgment of more than a billion dollars, which was sustained on appeal.

         4.      Cohen Milstein is committed to establishing legal teams that are experienced,

  qualified, and reflect the diversity of the legal field. In accordance with the Standards and Best

  Practices for Large and Mass-Tort MDLs, Cohen Milstein seeks to create diverse litigation teams,

  with respect to not only prior experience and skills, but also with respect to gender, race and

  national origin, age, and sexual orientation.

         5.      Attached hereto as Exhibit A is a true and correct copy of Cohen Milstein’s firm

  resume.




                                                    1
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 3 of 28 PageID #:
                                 481481
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 4 of 28 PageID #:
                                 481482




                   EXHIBIT A
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 5 of 28 PageID #:
                                 481483




  Cohen Milstein Sellers & Toll PLLC                      www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 6 of 28 PageID #:
                                 481484




  About the Firm
  Cohen Milstein Sellers & Toll PLLC fights corporate abuse by pursuing litigation on behalf of affected
  individuals, investors, whistleblowers, small businesses, and other institutions in lawsuits that have raised
  significant, challenging, and often novel legal issues. Cohen Milstein specializes in holding large
  corporations accountable for their actions, despite the fact that they often have significantly more
  resources at their disposal than those damaged by their misconduct.
  Cohen Milstein is recognized as a premier law firm in the U.S. handling major, complex plaintiff-side
  litigation. With more than 100 attorneys in 10 practice areas in six offices across the country, including
  Washington, DC; Chicago, IL; New York, NY; Palm Beach Gardens, FL; Philadelphia, PA; and Raleigh, NC,
  Cohen Milstein is also recognized as one of the largest and most diversified plaintiffs’ firms in the country.
  We regularly litigate complex matters across a wide range of practice areas, including:

      •   Antitrust                                             •   Human Rights
      •   Civil Rights & Employment                             •   Public Client
      •   Complex Tort Litigation                               •   Securities Litigation & Investor Protection
      •   Consumer Protection                                   •   Whistleblower/False Claims Act
      •   Employee Benefits / ERISA
      •   Ethics and Fiduciary Counseling

  Cohen Milstein is consistently lauded as one of the most successful plaintiffs’ firms in the country.
                              Forbes has called us a “class action powerhouse.”
    Inside Counsel has dubbed us “[t]he most effective law firm in the United States for lawsuits with a
                                 strong social and political component.”


  In 2021, The National Law Journal and The Trial Lawyer, the official magazine of The National Trial
  Lawyers, named Cohen Milstein one of “America’s Most Influential Law Firms.” Similarly, in 2021,
  Chambers USA recognized Cohen Milstein a “Top Tier Firm” and “Leading Firm” in the areas of Antitrust,
  Products Liability and Securities Litigation, representing plaintiffs.
  In 2020, Law360 named Cohen Milstein “Practice Group of the Year – Class Actions,” “Practice Group of
  the Year – Securities,” “Practice Group of the Year – Life Sciences,” and “Practice Group of the Year –
  Environmental.” Cohen Milstein was also named among “The Best Law Firms for Female Attorneys” in
  Law360’s 2020 “Glass Ceiling Report.”
  In addition, our individual lawyers, many of whom hail from judicial clerkships, U.S. Department of Justice,
  and nationally renowned defense firms, are recognized as visionaries, leaders, and even “titans” in their
  areas of law, including by Law360, Lawdragon 500, Chambers USA, Legal 500, The National Law Journal,
  Best Lawyers in America, Benchmark Litigation, Martindale-Hubbell and Super Lawyers, among others.




  Cohen Milstein Sellers & Toll PLLC                  1 of 23                        www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 7 of 28 PageID #:
                                 481485




  Antitrust
  Cohen Milstein is widely respected as one of the preeminent plaintiffs’ antitrust practices in the United
  States, often involved in landmark antitrust class actions. We have received numerous accolades for our
  work in antitrust litigation, including:
      •   Chambers USA “Antitrust: Plaintiffs – Nationwide” (2020, 2021)
      •   Legal 500 “Leading Plaintiff Class Action Antitrust Firm” (2010 – 2021)
      •   The National Law Journal “Finalist – Elite Trial Lawyers – Pharmaceutical” (2019, 2021)
      •   ALM/The National Trial Lawyers “Antitrust Law Firm of the Year” (2020)
      •   Law360 “Practice Group of the Year – Life Sciences” (2020)
      •   The National Law Journal "Finalist – Elite Trial Lawyers – Antitrust” (2018, 2019)
      •   The National Law Journal "Winner – Elite Trial Lawyers – Antitrust” (2016)
      •   Law 360 “Practice Group of the Year – Competition” (2016)
      •   National Law Journal Plaintiffs' Hot List (2011 – 2013, 2015 – 2016)
      •   Law360 “Most Feared Plaintiffs Firm” (2013 – 2015)
  We focus predominantly on national antitrust class actions, including litigating (and winning) class action
  jury trials and appeals. We gladly take on – and defeat – formidable opponents, which have included
  such giants as Dow Chemical, Apple, and The Walt Disney Company.

  Our Clients
  Our clients include pension funds, businesses, and individuals. Our class action experience spans all
  industries, including agriculture, automotive parts, chemicals, oil and gas, financial services, health care,
  high tech, media and entertainment, pharmaceuticals, and many others.
  We also have the distinct honor of representing not only plaintiffs, but also, in certain cases, defendants,
  including the Service Employees International Union, and New York Hotel & Motel Trades Council, AFL-
  CIO.

  Setting Precedents
  Our work has shaped the antitrust landscape and helped change industry.
      •   Novel “Pay-for-Delay” Disputes – We are one of a small handful of plaintiffs’ law firms pursuing
          this novel area of law unique to the pharmaceutical industry, and involving patented drugs,
          generic drugs, and non-competition agreements.
      •   Ground-Breaking Securities Markets Disputes – We are one of two law firms leading three
          ground-breaking antitrust lawsuits involving collusion by many of the world’s biggest banks in
          three of the world’s largest securities markets, including Interest Rate Swaps, Treasuries, and
          Stock Lending.
      •   Cutting-Edge Disputes in Tech – Our work against Apple, Google, Pixar, and other companies in
          the tech sector have helped mitigate uncontrolled growth and collusive behavior in this dynamic
          and quickly evolving industry.




  Cohen Milstein Sellers & Toll PLLC                  2 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 8 of 28 PageID #:
                                 481486




  Significant Recoveries
  We have recovered billions of dollars in damages for injured plaintiffs in some of the nation’s most
  complex antitrust lawsuits.
      •   In re Urethanes Antitrust Litigation, MDL No: 1616 (D. Kan.): We secured the largest trial
          verdict ever in a price-fixing case ($1.06 billion – after trebling and settlement offsets).
      •   Sutter Health Antitrust Litigation, No. CSG 14-538451 (Sup. Crt., San Fran. Cnty., Cal.): Cohen
          Milstein is part of a small team of firms representing a certified class of self-funded employers
          and union trust funds against Sutter Health, a large hospital chain in Northern California, for
          restraining hospital competition through anticompetitive contracting practices. In October 2019,
          on the eve of trial, the case settled for $575 million and comprehensive injunctive relief. On
          March 9, 2021 the Court granted preliminary approval of a $575 million settlement. The final
          approval hearing is scheduled for July 19, 2021.
      •   In re Animation Workers Antitrust Litigation, No. 5:14-cv-04062 (N.D. Cal.): We secured final
          approval of $168.5 million in settlements on June 6, 2017, yielding average awards of more than
          $14,000 per class member in this certified class action involving “do not to solicit employee”
          agreements between many of the largest high-tech animation companies in the U.S.
      •   In re Electronic Books Antitrust Litigation, No. 11-md-02293 (S.D.N.Y.): We secured a $560
          million settlement, including a settlement of $450 million with Apple shortly before trial in this
          novel litigation, alleging Apple and five of the six biggest U.S. publishers conspired to raise the
          price of e-books. We litigated together with the Department of Justice and Attorneys General
          from 33 states and territories.
      •   In re Lidoderm Antitrust Litigation, No. 3:14-md-02521 (N.D. Cal.): Cohen Milstein served as Co-
          Lead Counsel in this case, which alleged that Endo and Teikoku, manufacturers of the Lidoderm
          patch, paid Watson Pharmaceuticals to delay its generic launch. The case settled on the eve of
          trial, and, on September 20, 2018, plaintiffs obtained final approval of a $104.75 million
          settlement – more than 40% of plaintiffs’ best-case damages estimate. This case was ranked by
          Law360 in “The Biggest Competition Cases Of 2017 So Far” (July 7, 2017).

  Leadership
  We believe leadership is the result of exceptional work by a team of exceptional lawyers, who come
  from diverse backgrounds and work experience, but share an appetite for intellectual rigor and the
  desire to shape competition and industry for the better. As a result:
      •   Court Appointments: We have the honor of frequently being Court Appointed Lead or Co-Lead
          Class Counsel in some of the largest and most complex antitrust disputes in the United States,
          including all of the entries in this submission.
      •   Industry Scholarship: We are recognized for setting the bar for intellectual engagement and
          scholarship in this dynamic area of law. To this end:
              o We are on the advisory Board of the American Antitrust Institute, one of the leading
                  “think tanks” on economics and competition; and
              o We are founders of the annual Jerry S. Cohen Memorial Writing Award for Antitrust
                  Scholarship, recognized by academics and practitioners alike as a coveted award.


  Cohen Milstein Sellers & Toll PLLC                3 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 9 of 28 PageID #:
                                 481487




     •   Individual Achievement: Our antitrust lawyers are recognized among the best in the industry:
             o GCR’s Who’s Who Legal: “Thought Leader – Competition” (2022)
             o Chambers USA “Ranked Individuals” (2020, 2021)
             o Lawdragon “500 Leading Lawyers in America” (2016 - 2021)
             o The National Law Journal “Elite Women of the Plaintiffs Bar” (2019, 2021)
             o GCR’s Who’s Who Legal “Global Leader: Competition – Plaintiff” (2017 - 2021)
             o Legal 500 “Next Generation Lawyer” (2017 - 2021)
             o Law360 “Titans of the Plaintiffs Bar” (2020)
             o Lawdragon “500 Leading Plaintiff Financial Lawyers” (2019, 2020)
             o Law360 “Rising Stars” (2018, 2020)
             o Benchmark Litigation “40 & Under Hot List” (2018-2020)
             o Law360 “MVP” (2014, 2016, 2019)
             o American Antitrust Institute “Outstanding Antitrust Litigation Achievement by a Young
                 Lawyer” (2018, 2019)
             o Legal 500 “Hall of Fame” (2017)
  Most of our lawyers served as judicial law clerks. Some have served in the Department of Justice and
  other government agencies. Others bring decades of experience at top defense firms.

  Judicial Recognition
  We have also been honored to receive enthusiastic praise from courts across the country.
     •   On August 27, 2020, The Honorable William E. Smith of the U.S. District Court for the District of
         Rhode Island, at the hearing on final approval of the settlement in In re Loestrin 24 Fe Antitrust
         Litigation, stated of plaintiffs’ counsel including Cohen Milstein:
                “I can’t imagine attorneys litigating a case more rigorously than you all did in this
                case. . . . The level of representation of all parties in terms of the sophistication of
                counsel, was, in my view, of the highest levels. I can’t image a case in which there was
                really a higher quality of representation across the board than this one.”
     •   On June 24, 2019, The Honorable Brian M. Cogan of the U.S. District Court for the Eastern
         District of New York, at the hearing on final approval of the settlement in In re Dental Supplies
         Antitrust Litigation, stated of plaintiffs’ counsel including Cohen Milstein:
                “This is a substantial recovery that has the deterrent effect that class actions are
                supposed to have, and I think it was done because we had really good Plaintiffs’
                Lawyers in the case running it.”
     •   On May 8, 2019, The Honorable Anthony W. Ishii of the U.S. District Court for the Eastern
         District of California, at the hearing on final approval of the settlement in Carlin v. DairyAmerica
         Inc. stated of Cohen Milstein (court appointed lead counsel) and the other plaintiffs’ counsel:
                “The exceptional recovery for class members weighs heavily in favor of a greater-than-
                benchmark award of attorney fees for Plaintiffs’ Counsel . . . . This is not the first time the
                Court has discussed Plaintiffs’ Counsels’ skill at litigating complex class action cases such
                as this. The Court’s position on Class Counsel has not changed. Suffice to say, the Court
                takes a favorable view of the breadth and depth of experience of Plaintiffs’ Counsel,
                recognizes the extraordinary efforts they made on behalf of the class, and (as stated
                above) finds the settlement amount extraordinary.”


  Cohen Milstein Sellers & Toll PLLC                 4 of 23                        www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 10 of 28 PageID #:
                                  481488




     •   On September 6, 2018, at a Fairness Hearing for Final Approval of Settlement in In re Lidoderm
         Antitrust Litigation, Judge William H. Orrick for the U.S. District Court for the Northern District of
         California stated of plaintiffs’ counsel:
               “You undertook serious risk in this case throughout the litigation. The lawyering on both
               sides — but for now I’m just talking to you (Plaintiffs Counsel), because your money was
               on the line — was excellent,” he said. “This case involved complicated and novel legal
               issues.”

               Judge Orrick capped off the hearing by telling all the attorneys, “It has been a pleasure
               to have read what you write and listen to what you say. For me, this was a fascinating
               case and it was very well-litigated by all.”

     •   On July 16, 2018, The Honorable Michael M. Baylson for the U.S. District Court for the Eastern
         District of Pennsylvania noted that plaintiffs’ counsel, specifically naming Cohen Milstein, had
         done “outstanding work” in In re Domestic Drywall Antitrust Litigation, including surviving an
         extensive summary judgment motion in February 2016.
     •   In the July 29, 2016 Court Order, granting final approval of the settlement in In re Urethanes
         Antitrust Litigation, Judge John W. Lungstrum for the U.S. District Court for the District of
         Kansas, commended plaintiffs’ counsel in achieving an “incredible success”:
               "[C]ounsel achieved incredible success on the merits of the claims. . . . Liability on
               these claims was far from certain, and thus the case presented a great deal of risk, as
               counsel was required to advance all expenses and attorney time to litigate a hard
               fought case against highly experienced opposing counsel hired by a defendant with
               ample resources. . . . In almost 25 years of service on the bench, this Court has not
               experienced a more remarkable result.”

     •   On December 8, 2014, the Honorable Denise L. Cote for the U.S. District Court for the Southern
         District of New York noted that the quality of representation in In re Electronic Books “has been
         excellent and have been of great assistance to the Court.” She also noted that “Class counsel
         were very cooperative with the Department of Justice and the states in this coordinated
         litigation. Everyone has benefited from that, both the defendants, the Court and consumers.”
         She concluded with the following assessment:
               “I think the enforcement of our Nation's antitrust laws is vitally important to the
               vibrancy of our economy. Few firms are equipped with the resources and skills to
               pursue litigation of this complexity and against such well-funded defendants. The skill
               with which plaintiffs' counsel acted in this case benefited the class and I would say
               benefited the American economic system as a whole. That is the importance of
               antitrust litigation I think.”




  Cohen Milstein Sellers & Toll PLLC                5 of 23                        www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 11 of 28 PageID #:
                                  481489




  Representative Matters
  For decades, Cohen Milstein Sellers & Toll PLLC has represented individuals, small businesses, institutional
  investors, and employees in many of the major class action cases litigated in the United States for
  violations of the antitrust, securities, consumer protection, civil rights/discrimination, ERISA,
  employment, and human rights laws. Cohen Milstein is also at the forefront of numerous innovative legal
  actions that are expanding the quality and availability of legal recourse for aggrieved individuals and
  businesses both domestic and international. Over its history, Cohen Milstein has obtained many landmark
  judgments and settlements for individuals and businesses in the United States and abroad. The firm’s
  most significant successes include:

  Antitrust Representative Matters
    •   In re Animation Workers Litigation, No. 5:14-cv-04062 (N.D. Cal.): Cohen Milstein served as co-
        lead counsel representing a class of animation and visual effects workers who alleged that Pixar,
        Lucasfilm, DreamWorks, Disney and other studios conspired to suppress their pay primarily through
        no-poach agreements. The court granted final approval of $168.95 million in settlements. To our
        knowledge, this is the most successful no-poach class action, achieving an average recovery per
        class member of nearly $17,000.
    •   In re Urethanes Antitrust Litigation, MDL No: 1616 (D. Kan.): Cohen Milstein served as co-lead
        counsel on behalf of a class of direct purchasers of chemicals used to make many everyday products,
        from mattress foam to carpet cushion, who were overcharged as a result of a nationwide price-
        fixing conspiracy. On February 25, 2016, Cohen Milstein reached an agreement with The Dow
        Chemical Company to settle the case against Dow for $835 million. Combined with earlier
        settlements obtained from Bayer, Huntsman, and BASF, the Dow settlement pushed the total
        settlements in the case to $974 million. The settlement was approved on July 29, 2016.
    •   Sutter Health Antitrust Litigation, No. CSG 14-538451 (Sup. Crt., San Fran. Cnty., Cal.): Cohen
        Milstein is part of a small team of firms representing a certified class of self-funded employers and
        union trust funds against Sutter Health, a large hospital chain in Northern California, for restraining
        hospital competition through anticompetitive contracting practices. In October 2019, on the eve of
        trial, the case settled for $575 million and comprehensive injunctive relief. On March 9, 2021 the
        Court granted preliminary approval of the $575 million settlement. The final approval hearing is
        scheduled for July 19, 2021.
    •   In Re Electronic Books Antitrust Litigation, No. 11-md-02293 (S.D.N.Y.): In August 2014, a New York
        federal judge approved a $400 million antitrust settlement in the hotly contested ebooks price-
        fixing suit against Apple Inc. Combined with $166 million in previous settlements with five
        defendant publishing companies, the final settlement totaled more than $560 million. The
        settlement resolves damages claims brought by a class of ebook purchasers and attorneys general
        from 33 U.S. states and territories.




  Cohen Milstein Sellers & Toll PLLC                 6 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 12 of 28 PageID #:
                                  481490



    •   In re Domestic Drywall Antitrust Litigation, No. 2:13-md-02437 (E.D. Pa.): Cohen Milstein served
        as co-lead counsel for a class of direct purchasers of drywall against drywall manufacturers for price-
        fixing. The court approved settlements that total more than $190 million. The court commented
        that it had sided with plaintiffs because of counsel’s “outstanding work,” and that plaintiffs’ counsel
        had a “sophisticated and highly professional approach.” It complemented the attorneys as “highly
        skilled” and noted that their performance on class action issues was “imaginative.” It also stated,
        “Few cases with no government action, or investigation, result in class settlements as large as this
        one.”
    •   In re Plasma-Derivative Protein Therapies Antitrust Litigation, No. 09 C 7666 (N.D. Ill.): After four
        years of litigation, in October of 2013, CSL Limited, CSL Behring LLC, CSL Plasma, Inc. (collectively,
        “CSL”), and the Plasma Protein Therapeutics Association (“PPTA”) agreed to pay $64 million dollars
        to settle a lawsuit brought by the University of Utah Hospital and other health care providers
        alleging that CSL, the PPTA, and Baxter agreed between 2003-2009 to restrict the supply of
        immunoglobulin and albumin and thereby increase the prices of those therapies. Two months later,
        Baxter International Inc. and Baxter Healthcare Corp. (collectively “Baxter”) agreed to pay an
        additional $64 million to settle these claims – bringing the total recovery to the class to $128 million.
    •   In re Lidoderm Antitrust Litigation, No. 3:14-md-02521 (N.D. Cal.): Plaintiffs alleged that Endo and
        Teikoku, manufacturers of the Lidoderm patch, paid Watson Pharmaceuticals to delay its generic
        launch. The case settled on the eve of trial and on September 20, 2018, plaintiffs obtained final
        approval of a $104.75 million settlement – more than 40% of plaintiffs’ best-case damages estimate
        and the largest end-payor settlement in a federal generic suppression case in over a decade. This
        case was ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far” (July 7, 2017).
    •   In re Loestrin Antitrust Litigation, No. 1:3-md-02472 (D.R.I.): Cohen Milstein served as Co-Lead
        Counsel for the End-Payor Plaintiffs in a case alleging that Warner Chilcott PLC entered into
        agreements to delay the introduction of a generic version of the contraceptive drug Loestrin and
        thereafter engaged in a “product hop” to further impede generic entry. The case settled on the last
        business day before trial for $63.5 million – representing one of the largest settlements in a federal
        generic suppression case in over a decade. On September 1, 2020, the settlements received final
        approval.

  Other Representative Matters
    •   In re Alphabet Shareholder Derivative Litigation, No. 19CV341522 (Sup. Crt., Santa Clara Cnty.,
        Cal.): Cohen Milstein is Co-Lead Counsel and represents Northern California Pipe Trades Pension
        Plan and Teamsters Local 272 Labor Management Pension Fund in this shareholder derivative action
        seeking to hold Alphabet’s leadership accountable for a “culture of concealment,” which involved
        covering up pervasive gender discrimination and sexual harassment and approving secretive, multi-
        million dollar payouts to high-level executives credibly accused of serious sexual misconduct against
        junior employees. In November 2020, the Court granted final approval of a historic settlement,
        which includes a $310 million funding commitment and sweeping reforms to eliminate practices
        that silence victims and implement new measures to improve workplace equity and board
        oversight.



  Cohen Milstein Sellers & Toll PLLC                  7 of 23                        www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 13 of 28 PageID #:
                                  481491



    •   In re Flint Water Cases, No. 16-cv-10444 (E.D. Mich.): In January 2021, the Court granted
        preliminary approval of a $641.25 million settlement between Flint residents and businesses and
        multiple governmental defendants, including the State of Michigan, Michigan Department of
        Environmental Quality (DEQ), and individual defendants, including former Governor Rick Snyder, in
        this environmental toxic tort class action, affecting over 90,000 Flint residents and businesses.
        Litigation will continue against other defendants, including two private engineering firms, Veolia
        North America and Lockwood, Andrews & Newnam (LAN), both charged with professional
        negligence, and separate litigation against the U.S. Environmental Protection Agency will also
        continue. Cohen Milstein’s is Interim Co-Lead Class Counsel in this litigation.
    •   Wynn Resorts, Ltd. Derivative Litigation, No. A-18-770013-B (Eighth Jud. Dist. Crt., Clark Cnty.,
        Nev.): Cohen Milstein represented New York State Common Retirement Fund and the New York
        City Pension Funds as Lead Counsel in a derivative shareholder lawsuit against certain officers and
        directors of Wynn Resorts, Ltd., arising out of their failure to hold Steve Wynn, the former CEO and
        Chairman of the Board, accountable for his longstanding pattern of sexual abuse and harassment
        of female employees. In March 2020, the Court granted final approval of a $90 million settlement
        in the form of cash payments and landmark corporate governance reforms, placing it among the
        largest, most comprehensive derivative settlements in history.
    •   National Association of the Deaf v. Harvard & MIT (D. Mass.): In February 2020 and June 2020,
        Cohen Milstein and co-counsel successfully settled two groundbreaking class actions on behalf of
        deaf and hearing-impaired individuals. The landmark settlements are historic because they require
        two of the most lauded academic research institutions in the world to include closed captioning on
        all content, including videos and podcasts, available to the public online, establishing a precedent
        for academia and business worldwide.
    •   In Re Equifax, Inc., Customer Data Security Breach Litigation, No. 1:17-md-2800-TWT (N.D. Ga.):
        On December 19, 2019 the court granted final approval a landmark $1.5 billion settlement
        concluding this data breach class action, which affected more than 147 million people in the U.S.
        The settlement consists of a record-breaking $425 million in monetary and injunctive benefits and
        requires Equifax to spend $1 billion to upgrade its security and technology. Cohen Milstein was on
        the Plaintiffs’ Steering Committee.
    •   New Jersey Carpenters Health Fund v. Royal Bank of Scotland Group PLC et al., No. 1:08-cv-05310-
        DAB-HBP (S.D.N.Y.): On March 8, 2019, the Honorable Deborah A. Batts for the U.S. District Court
        for the Southern District of New York granted final approval to a $165 million all-cash settlement,
        bringing this lawsuit, the last of 11 MBS class actions Cohen Milstein successfully handled, to
        conclusion. Cohen Milstein was lead counsel in this certified MBS class action.
    •   In re Anthem Data Breach Litigation, No. 15-MD-02617-LHK (N.D. Cal.): On August 16, 2018, the
        Honorable Lucy H. Koh for the U.S. District Court for the Northern District of California granted final
        approval to a $115 million settlement – the largest data breach settlement in U.S. history – ending
        claims that Anthem Inc., one of the nation’s largest for-profit managed health care companies, put
        78.8 million customers’ personal information, including social security numbers and health date, at
        risk in a 2015 data breach. Cohen Milstein was co-lead counsel.



  Cohen Milstein Sellers & Toll PLLC                 8 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 14 of 28 PageID #:
                                  481492



    •   Relvas v. The Islamic Republic of Iran, et al., No. 1:14-cv-01752-RCL (D.D.C.): On February 28, 2018
        U.S. District Court Judge Royce C. Lamberth, for the District of Columbia, ordered the Republic of
        Iran to pay $920 million to 80 families of soldiers and other military service members who were
        killed or injured in the 1983 bombing of the U.S. Marine barracks in Beirut, Lebanon. The Beirut
        Marine Barracks bombing, which killed 241 American servicemembers and injured numerous
        others, was the deadliest state-sponsored terrorist attack against United States citizens before
        September 11, 2001.
    •   In re BP Securities Litigation, No. 4:10-MD-02185 (S.D. Tex.): Cohen Milstein represented the New
        York State Common Retirement Fund as co-lead plaintiff in a securities class action filed in 2010,
        alleging that BP injured investors by intentionally downplaying the severity of the Deepwater
        Horizon oil spill and preventing investors from learning the magnitude of the disaster. After
        successfully arguing for class certification to the district court, Cohen Milstein presented plaintiffs’
        defense of that court’s decision to the U.S. Court of Appeals for the Fifth Circuit, which affirmed the
        class. The case settled on February 13, 2017 for $175 million, a few weeks before trial was to begin.
    •   Moody’s Litigation: Cohen Milstein represented the co-lead state Mississippi and represented New
        Jersey in the $864 million consumer fraud settlement achieved in January 2017 by 22 states and the
        U.S. Department of Justice with Moody’s Corporation, Moody’s Investors Service, Inc., and Moody’s
        Analytics, Inc. Together with the S&P settlement, these cases against the nation’s two largest credit
        rating agencies produced key industry reforms that provide greater transparency for consumers and
        that divested the credit rating agencies of more than $2.2 billion for their conduct contributing to
        the national housing crisis and the Great Recession.
    •   S&P Litigation: Cohen Milstein represented co-lead state Mississippi in the $1.375 billion-dollar
        consumer fraud settlement achieved in 2015 by 20 states and the U.S. Department of Justice with
        Standard & Poor’s. Together with the Moody’s settlement, these cases against the nation’s two
        largest credit rating agencies produced key industry reforms that provide greater transparency for
        consumers and that divested the credit rating agencies of more than $2.2 billion for their conduct
        contributing to the national housing crisis and the Great Recession.
    •   United States of America et al., ex rel. Lauren Kieff, v. Wyeth, No. 03-1236 (D. Mass.): Cohen
        Milstein was co-lead counsel in this False Claims Act whistleblower case against pharmaceutical
        giant Wyeth (subsequently acquired by Pfizer), in which the whistleblowers alleged that Wyeth
        defrauded Medicaid, the joint federal/state healthcare program for the poor, when it reported
        falsely inflated prices for its acid suppression drug Protonix from 2001 through 2006 for Medicaid
        rebate purposes. Weeks before trial, in February 2016, in one of the largest qui tam settlements in
        U.S. history, Wyeth agreed to pay $784.6 million to the U.S. government and the over 35 intervening
        states.
    •   RALI MBS Litigation, No. 08-8781 (S.D.N.Y.): On July 31, 2015, Judge Katherine Failla gave final
        approval to a $235 million settlement with underwriters Citigroup Global Markets Inc., Goldman
        Sachs & Co., and UBS Securities LLC. She also approved a plan for distribution to investors of those
        funds as well as the previously approved $100 million settlement with RALI, its affiliates, and the
        individual Defendants that was reached in 2013. This global settlement marks an end to a long and
        complicated class action over MBS offerings that RALI and certain of its affiliates issued and sold to


  Cohen Milstein Sellers & Toll PLLC                 9 of 23                        www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 15 of 28 PageID #:
                                  481493



        the New Jersey Carpenters Health Fund and other investors from 2006 through 2007. The case took
        seven years of intense litigation to resolve.
    •   In re: Bear Stearns Mortgage Pass-Through Certificates Litigation, No. 08-08093 (S.D.N.Y.): On
        May 27, 2015, U.S. District Judge Laura Taylor Swain finally approved a class action settlement with
        JPMorgan Chase & Co., which agreed to pay $500 million and up to an additional $5 million in
        litigation-related expenses to resolve claims arising from the sale of $27.2 billion of mortgage-
        backed securities issued by Bear Stearns & Co. during 2006 and 2007 in 22 separate public offerings.
    •   Harborview MBS Litigation, No. 08-5093 (S.D.N.Y.): In February 2014, Cohen Milstein reached a
        settlement with the Royal Bank of Scotland (RBS) in the Harborview MBS Litigation, resolving claims
        that RBS duped investors into buying securities backed by shoddy home loans. The $275 million
        settlement is the fifth largest class action settlement in a federal MBS case. This case is one of eight
        significant MBS actions that Cohen Milstein has been named lead or co-lead counsel by courts and
        one of three that were nearly thrown out by the court only to be revived in 2012.
    •   Countrywide MBS Litigation, No. 2:10-cv-00302 (C.D. Cal.): In April 2013, plaintiffs in the landmark
        mortgage-backed securities (MBS) class action litigation against Countrywide Financial Corporation
        and others, led by Lead Plaintiff, the Iowa Public Employees’ Retirement System (IPERS), agreed to
        a $500 million settlement. It is the nation’s largest MBS-federal securities class action settlement.
        The settlement was approved in December 2013 and brings to a close the consolidated class action
        lawsuit brought in 2010 by multiple retirement funds against Countrywide and other defendants
        for securities violations involving the packaging and sale of MBS. The settlement is also one of the
        largest (top 20) class action securities settlements of all time.
    •   Keepseagle v. Vilsack, No. 1:99CV03119 (D.D.C.): A class of Native American farmers and ranchers
        allege that they have been systematically denied the same opportunities to obtain farm loans and
        loan servicing that have been routinely afforded white farmers by the USDA. A class was certified
        in 2001 by Judge Emmet Sullivan, District Judge for the U.S. District Court for the District of
        Columbia. On April 28, 2011, the U.S. District Court granted final approval of a historic settlement
        of $760 million between Native American farmers and ranchers and the USDA. The Keepseagle
        settlement agreement required USDA to 1) pay $680 million in damages to thousands of Native
        Americans, to 2) forgive up to $80 million in outstanding farm loan debt, and to 3) improve the farm
        loan services USDA provides to Native Americans.




  Cohen Milstein Sellers & Toll PLLC                 10 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 16 of 28 PageID #:
                                  481494




  Antitrust – Recent Awards & Recognitions
  2021
     •   In 2021, Richard A. Koffman was named to Global Competition Review’s “Who’s Who Legal:
         Thought Leaders – Competition 2022” – one of only 40 plaintiffs’ antitrust attorneys in the
         United States to earn such a distinction.
     •   In 2021, seven Cohen Milstein Antitrust attorneys named to Global Competition Review’s
         “Who’s Who Legal: Competition 2021.”
     •   In 2021, Legal 500 named Cohen Milstein a “Leading Firm” in Antitrust Litigation: Plaintiff.
     •   In 2021, Legal 500 named four Cohen Milstein attorneys “Next Generation Partners,” including
         Brent W. Johnson and Sharon K. Robertson.
     •   In 2021, Legal 500 named eight Cohen Milstein partners “Leading Lawyers,” including Richard A.
         Koffman, Kit A. Pierson, and Daniel A. Small.
     •   In 2021, Chambers USA recognized Sharon K. Robertson “Top Ranked” and Kit A. Pierson
         “Ranked” for Antitrust: Plaintiff – Nationwide.
     •   In 2021, Cohen Milstein was recognized as a “Leading Firm” by Chambers USA in three
         Categories, including Antitrust: Plaintiff.
     •   In 2021, Cohen Milstein’s Jessica Weiner named to The National Law Journal’s “Rising Stars of
         the Plaintiffs Bar.”
     •   In 2021, Cohen Milstein named The National Law Journal. “Elite Trial Lawyer” finalist in eight
         practice areas, including Pharmaceutical Litigation for the firm’s Antitrust litigation work.
     •   In 2021, Cohen Milstein’s Emmy L. Levens named The National Law Journal. “Elite Women of
         the Plaintiffs Bar” winner.
     •   In 2021, Lawdragon recognized 12 Cohen Milstein lawyers among the “500 Leading Lawyers in
         America,” including Benjamin D. Brown, Sharon K. Robertson, and Daniel A. Small.
  2020
     •   In 2020, Law360 recognized Cohen Milstein as a “Class Action Group of the Year,” including
         antitrust class actions.
     •   In 2020, Law360 recognized Cohen Milstein as a “Life Sciences Group of the Year,” reflecting
         the firm’s work in pharmaceutical-related antitrust litigation.
     •   In 2020, Benchmark Litigation recognized Cohen Milstein as a 2021 “Top Plaintiffs Firm.”
     •   In 2020, Law360’s Glass Ceiling Report named Cohen Milstein among “The Best Law Firms for
         Female Attorneys.”
     •   In 2020, Lawdragon named 15 Cohen Milstein attorneys to its “500 Leading Plaintiff Financial
         Lawyers” list, including Benjamin D. Brown, Donna M. Evans, Brent W. Johnson, Richard A.
         Koffman, Emmy L. Levens, Daniel McCuaig, Kit A. Pierson, Sharon K. Robertson, and Daniel A.
         Small.
     •   ALM/The National Trial Lawyers named Cohen Milstein “Antitrust Law Firm of the Year.”
     •   Chambers USA ranked Cohen Milstein a leading firm in the “Antitrust: Plaintiffs – Nationwide”
         category.
     •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
     •   Law360 named Cohen Milstein’s Daniel A. Small a “Law360 Titan of the Plaintiffs Bar” for his
         decades of successful work in antitrust litigation.

  Cohen Milstein Sellers & Toll PLLC              11 of 23                      www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 17 of 28 PageID #:
                                  481495




     •   Lawdragon named Daniel A. Small and Sharon K. Robertson to its “Lawdragon 500 Leading
         Lawyers in America” list.
     •   Lawdragon named the following Cohen Milstein Antitrust attorneys to its “Lawdragon 500
         Leading Plaintiff Financial Lawyers:” Benjamin Brown, Donna Evans, Brent Johnson, Richard
         Koffman, Emmy Levens, Daniel McCuaig, Kit Pierson, Sharon Robertson and Daniel Small.
     •   Chambers USA recognized Cohen Milstein’s Kit A. Pierson and Sharon Robertson as “Ranked
         Individuals in Antitrust: Plaintiffs – Nationwide.”
     •   Global Competition Review named Richard A. Koffman one of the “World’s Leading Competition
         Lawyers.”
     •   Who’s Who Legal named Cohen Milstein’s Benjamin D. Brown, Manuel J. Dominguez, Richard A.
         Koffman, Kit A. Pierson, J. Douglas Richards, and Daniel A. Small “Global Leader: Competition –
         Plaintiff.”
     •   Legal 500 ranked Kit Pierson, Richard A. Koffman “Leading Lawyers”; Daniel A. Small, Benjamin
         D. Brown, and Daniel McCuaig “Recommended”; and Brent W. Johnson and Sharon K.
         Robertson “Next Generation Lawyers.”
     •   Law360 named Cohen Milstein’s Emmy Levens a “Rising Star – Class Actions” for her role in the
         Flint Water Crisis Class Action and numerous antitrust class actions and appeals.
     •   Benchmark Litigation named Sharon K. Robertson to its “40 & Under Hot List.”
     •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Brent
         W. Johnson, Richard A. Koffman, Kit A. Pierson, J. Douglas Richards, Sharon K. Robertson, and
         Daniel A. Small, and the following Cohen Milstein Antitrust attorneys “Rising Stars”: Robert A.
         Braun, Alison Deich, Emmy Levens, Daniel Silverman, and Jessica Weiner.
  2019
     •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
     •   The National Law Journal named Cohen Milstein “Finalist – Elite Trial Lawyers – Antitrust.”
     •   The National Law Journal named Cohen Milstein “Finalist – Elite Trial Lawyers – Class Actions.”
     •   The National Law Journal named Cohen Milstein “Finalist – Elite Trial Lawyers –
         Pharmaceutical.”
     •   Lawdragon named Daniel Small to its “Lawdragon 500 Leading Lawyers in America” list.
     •   Law360 named Cohen Milstein’s Sharon K. Robertson “Life Sciences – MVP” for her cutting-
         edge “pay for delay” antitrust class actions in the Life Sciences industry.
     •   The National Law Journal named Sharon K. Robertson a winner of “Elite Women of the
         Plaintiffs Bar” award.
     •   Global Competition Review named Richard A. Koffman one of the “World’s Leading Competition
         Lawyers.”
     •   Who’s Who Legal named Cohen Milstein’s Benjamin D. Brown, Manuel J. Dominguez, Richard A.
         Koffman, Kit A. Pierson, J. Douglas Richards, and Daniel A. Small “Global Leader: Competition –
         Plaintiff.”
     •   The American Antitrust Institute honored Cohen Milstein’s Jessica Weiner with the
         “Outstanding Antitrust Litigation Achievement by a Young Lawyer” award.

  Cohen Milstein Sellers & Toll PLLC              12 of 23                     www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 18 of 28 PageID #:
                                  481496




     •   Lawdragon named eight Cohen Milstein Antitrust attorneys to its “Lawdragon 500 Leading
         Plaintiff Financial Lawyers.” The partners include: Benjamin D. Brown, Donna M. Evans, Brent
         W. Johnson, Richard A. Koffman, Emmy L. Levens, Kit A. Pierson, Sharon K. Robertson, and
         Daniel A. Small.
     •   Legal 500 ranked Kit Pierson and Richard A. Koffman “Leading Lawyers”; and Brent W. Johnson
         and Sharon K. Robertson “Next Generation Lawyers.”
     •   Benchmark Litigation named Sharon K. Robertson to its “40 & Under Hot List.”
     •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit A.
         Pierson, J. Douglas Richards, Sharon K. Robertson, and Daniel A. Small, and the following Cohen
         Milstein Antitrust attorneys “Rising Stars”: Robert A. Braun, Emmy Levens, and Daniel
         Silverman.
  2018
     •   Lawdragon named Daniel Small to its “Lawdragon 500 Leading Lawyers in America” list.
     •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
     •   The National Law Journal named Cohen Milstein “Finalist – Elite Trial Lawyers – Antitrust”
     •   Legal 500 ranked Kit Pierson and Richard A. Koffman “Leading Lawyers”; and Brent W. Johnson
         and Sharon K. Robertson “Next Generation Lawyers.”
     •   Who’s Who Legal named Cohen Milstein’s Richard A. Koffman, Kit A. Pierson, J. Douglas
         Richards, and Daniel A. Small “Global Leader: Competition – Plaintiff.”
     •   The American Antitrust Institute honored Sharon K. Robertson with its “Outstanding Antitrust
         Litigation Achievement by a Young Lawyer” award.
     •   Law360 named Sharon K. Robertson a “Rising Star – Competition.”
     •   New York Law Journal named Sharon K. Robertson to its list of “New York Rising Stars.”
     •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit A.
         Pierson, J. Douglas Richards, and Daniel A. Small, and the following Cohen Milstein Antitrust
         attorneys “Rising Stars”: Robert A. Braun, Brent W. Johnson, and Emmy Levens.
  2017
     •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
     •   Legal 500 listed Richard A. Koffman on its “Hall of Fame” recognizing individuals who have been
         ranked for more than 10 consecutive years.
     •   Legal 500 ranked Kit Pierson and Richard A. Koffman “Leading Lawyers”; and Brent W. Johnson
         and Sharon K. Robertson “Next Generation Lawyers.”
     •   Who’s Who Legal named Cohen Milstein’s Richard A. Koffman, Kit A. Pierson, J. Douglas
         Richards, and Daniel A. Small “Global Leader: Competition – Plaintiff.”
     •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit A.
         Pierson, J. Douglas Richards, and Daniel A. Small, and the following Cohen Milstein Antitrust
         attorneys “Rising Stars”: Brent W. Johnson and Daniel Silverman.
  2016
     •   The National Law Journal named Cohen Milstein "Winner – Elite Trial Lawyers – Antitrust.”
     •   Law360 named Cohen Milstein “Practice Group of the Year – Competition.”


  Cohen Milstein Sellers & Toll PLLC             13 of 23                      www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 19 of 28 PageID #:
                                  481497




     •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm”
     •   Law360 named Richard A. Koffman “MVP – Competition Law.”
     •   Lawdragon named Kit Pierson to its “Lawdragon 500 Leading Lawyers in America” list.
     •   Global Competition Review named Richard A. Koffman one of the “World’s Leading Competition
         Lawyers.”
     •   Legal 500 ranked Kit A. Pierson and Richard A. Koffman “Leading Lawyers.”
     •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit A.
         Pierson, J. Douglas Richards, and Daniel A. Small, and the following Cohen Milstein Antitrust
         attorneys “Rising Stars”: Brent W. Johnson, Sharon K. Robertson, and Daniel Silverman.
  2015
     •   Law360 named Cohen Milstein "Practice Group of the Year – Competition."
     •   The National Law Journal named Cohen Milstein “Elite Trial Lawyer Firm – Antitrust.”
     •   Law360 named Cohen Milstein "Most Feared Plaintiffs Firm" for the third year in a row.
     •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
     •   Legal 500 named Richard A. Koffman as a "Leading Lawyer" in "Litigation - Mass Tort and Class
         Action: Plaintiff Representation – Antitrust."
     •   The National Law Journal, for the fourth time in five years, named Cohen Milstein to its
         “Plaintiffs’ Hot List.”
     •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit A.
         Pierson, J. Douglas Richards, and Daniel A. Small, and the following Cohen Milstein Antitrust
         attorneys “Rising Stars”: Sharon K. Robertson.




  Cohen Milstein Sellers & Toll PLLC              14 of 23                      www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 20 of 28 PageID #:
                                  481498




                               Richard A. Koffman, Partner
                               Washington, DC
                               t: 202 408 4600
                               f: 202 408 4699
                               rkoffman@cohenmilstein.com


   Practice Areas              Richard A. Koffman is a Partner at Cohen Milstein and former Co-Chair of
                               the Antitrust practice group. He litigates antitrust cases on behalf of the
   • Antitrust
                               victims of corporations engaged in price-fixing, market monopolization, and
   Admissions                  other unlawful conduct.
   • District of Columbia      Mr. Koffman has repeatedly been recognized as one of the world’s top
                               plaintiffs’ antitrust lawyers. Mr. Koffman is named in Global Competition
   Education
                               Review’s “Who’s Who Legal: Thought Leaders – Competition 2022” – one of
   • Yale University, J.D.,    only 40 plaintiffs’ antitrust attorneys in the United States to earn this
     Senior Editor, Yale Law   distinction. Since 2010, The Legal 500 has annually named Mr. Koffman as
     Journal, 1990             one of the top plaintiffs’ class action antitrust litigators in the United States,
   • Wesleyan University,      describing him as a “strong brief writer and an excellent oral advocate,” and
     B.A., Honors, Phi Beta    inducted him into The Legal 500 Hall of Fame in 2017. Mr. Koffman was
     Kappa, 1986               named Law360’s Competition Law MVP (2016), recognizing him as one of
                               the top five most influential antitrust lawyers in the United States. Mr.
   Clerkships & Fellowships    Koffman also has been named to Global Competition Review’s “Who’s Who
   • Law Clerk, the Hon.       Legal: Competition” (2016, 2019 – 2021), Lawdragon’s 500 Leading Plaintiff
     James B. McMillan,        Financial Lawyers (2019, 2020), and Washington, D.C. Super Lawyers (2020).
     United States District    Mr. Koffman has had the honor of serving as court-appointed lead or co-lead
     Court for the Western     counsel in many landmark antitrust class actions, including the Urethanes
     District of North         Antitrust Litigation, which resulted in the largest price-fixing verdict in U.S.
     Carolina, 1990-1991       history and the largest jury verdict of 2013.
   • Law Clerk, the Hon.
                               A former Senior Trial Attorney in the U.S. Department of Justice’s Antitrust
     Anthony J. Scirica,
                               and Civil Rights Divisions, Mr. Koffman views his role in litigating antitrust
     United States Court of
                               lawsuits as an extension of the public interest work he pursued at the DOJ in
     Appeals for the Third
                               promoting competition and fighting discrimination.
     Circuit, 1991-1992
                               Recent case successes include:
                               • In re: Urethanes (Polyether Polyols) Antitrust Litigation (D. Kan.):
                                  Co-Lead Counsel for plaintiffs in an antitrust class action alleging a
                                  conspiracy to fix the prices of chemicals used to make polyurethane foam.
                                  Four defendants settled pre-trial for a total of $139 million. After a four-
                                  week trial, the jury returned a $400 million verdict for plaintiffs against
                                  the final defendant, The Dow Chemical Co., which the district court
                                  trebled to more than $1 billion. Dow ultimately settled for $835 million
                                  while the case was on appeal, bringing the total recovery to $974 million –
                                  nearly 250% of the damages found by the jury.




  Cohen Milstein Sellers & Toll PLLC               15 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 21 of 28 PageID #:
                                  481499




    • In re: Plasma-Derivative Protein Therapies Antitrust Litigation (N.D. Ill.): Co-Lead Counsel for
      plaintiffs alleging a conspiracy to reduce the supply and increase prices of IVIG and Albumin – life-
      saving therapies derived from blood plasma. Mr. Koffman and his team obtained settlements totaling
      $128 million to compensate customers who were overcharged for these vital therapies.
    • In re: Dental Supplies Antitrust Litigation (E.D.N.Y): Co-Lead Counsel for a proposed class of dental
      practices and dental laboratories. The case alleges that Defendants Henry Schein, Inc., Patterson
      Companies, Inc., and Benco Dental Supply Company – the three largest dental supply and dental
      equipment distributors in the United States – fixed price margins on dental equipment, jointly
      pressured manufacturers to squeeze out competitors, and agreed not to “poach” each other’s
      employees, in violation of federal antitrust law. The court granted final approval to an $80 million
      settlement on June 24, 2019. In approving the settlement, the Honorable Brian M. Cogan of the U.S.
      District Court for the Eastern District of New York stated, “This is a substantial recovery that has the
      deterrent effect that class actions are supposed to have, and I think it was done because we had really
      good Plaintiffs' Lawyers in this case who were running it.”
    • In re: Polyester Staple Antitrust Litigation (W.D.N.C.): Co-Lead Counsel for plaintiffs alleging a
      conspiracy to fix prices for polyester staple fiber; the case settled for $46 million.
   Current cases include:
    • Mixed Martial Arts (MMA) Antitrust Litigation (D. Nev.): Co-Lead Counsel in a class action on behalf
      of MMA fighters alleging that Zuffa LLC – commonly known as the Ultimate Fighting Championship –
      has unlawfully monopolized the markets for promoting live professional MMA bouts and for
      purchasing the services of professional MMA fighters. The district court denied defendant’s motion to
      dismiss the case in September 2015.
    • In re: Treasuries Securities Antitrust Litigation (S.D.N.Y.): Co-Lead Counsel in a ground-breaking
      antitrust and Commodity Exchange Act class action alleging many of the nation’s biggest banks
      manipulated the multi-trillion-dollar market for U.S. Treasuries and related instruments.
   Mr. Koffman served as a law clerk to two Federal Judges: James B. McMillan, of the U.S. District Court for
   the Western District of North Carolina and Anthony J. Scirica of the U.S. Court of Appeals for the Third
   Circuit.
   Mr. Koffman attended Wesleyan University, where he received a B.A. in English, with honors, and is a
   member of Phi Beta Kappa. Mr. Koffman is a graduate of Yale Law School, where he was Senior Editor of
   the Yale Law Journal.




  Cohen Milstein Sellers & Toll PLLC                16 of 23                      www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 22 of 28 PageID #:
                                  481500




                                Sharon K. Robertson, Partner
                                New York, NY
                                t: 212 838 7797
                                f: 212 838 7745
                                srobertson@cohenmilstein.com



   Practice Areas               Sharon Robertson is a Partner at Cohen Milstein and a member of the
                                Antitrust practice group. Ms. Robertson is also a member of the firm’s
   • Antitrust
                                Executive Committee.
   Admissions
                               Ms. Robertson has been repeatedly recognized for her success in leading
   • New York                  complex, multi-district antitrust litigation. In 2020, Chambers ranked Ms.
   • New Jersey                Robertson “Band 2 in Antitrust: Plaintiff – New York and USA – Nationwide”
                               while Lawdragon included her on its “500 Leading Lawyers in America” list. In
   Education                   2019, The National Law Journal named her as one of nine “Elite Women of
   • Benjamin N. Cardozo       the Plaintiffs Bar,” an award that recognizes female lawyers who “have
     School of Law, J.D., 2006 consistently excelled in high-stakes matters on behalf of plaintiffs over the
                               course of their careers.” In the same year, Law360 named Ms. Robertson a
   • SUNY Binghamton, B.A.,
                               “Life Sciences-MVP” for her “hard-earned successes” and “record-breaking
     magna cum laude, 2003
                               deals.” In 2018, the American Antitrust Institute honored her with its
   Clerkships & Fellowships    prestigious “Outstanding Antitrust Litigation Achievement by a Young
   • Alexander Fellow, the     Lawyer” award for her role in securing one of the largest recoveries on behalf
     Hon. Shira A. Scheindlin, of end-payors in a federal generic suppression case in over a decade.
     U.S. District Court for   Similarly, for three consecutive years, The Legal 500 has repeatedly selected
     the Southern District of her as a “Next Generation Lawyer” (2017 -2020), an honor bestowed upon
     New York                  only 10 lawyers under 40 years old across the country, who are positioned to
                               become leaders in their respective fields. Likewise, The New York Law Journal
   • Intern, United States     recognized her as a Rising Star (2018) – one of only twenty individuals
     Court of Appeals for the selected to receive this honor. In addition, Benchmark Litigation selected Ms.
     Second Circuit            Robertson for inclusion on its “40 & Under Hot List” for three consecutive
   • Intern, Litigation        years (2018-2020) and Law360 named her as one of five “Rising Stars” (2018)
     Bureau, Office of the     in the field of competition law whose “professional accomplishments belie
     New York State            their age,” as did Super Lawyers (2014-2016, 2019-2020). Ms. Robertson has
     Attorney General          also been recognized by Law360 as one of a few female litigators to secure
                               leadership roles in high-profile MDLs, such as In re Lidoderm Antitrust
                               Litigation (March 16, 2017).
                                Ms. Robertson is spearheading the firm’s efforts in cutting-edge and industry-
                                defining pay-for-delay pharmaceutical antitrust lawsuits, which allege that
                                the defendant brand manufacturer entered into non-competition agreements
                                with generic manufacturers in order to delay entry of lower-priced generic
                                products. Ms. Robertson also heads up the firm’s generic price-fixing cases,
                                which allege that certain generic drug manufacturers conspired to inflate the
                                prices of generic drug products. These cases come on the heels of a
                                government investigation led by the U.S. Department of Justice alleging
                                similar conduct, which, while ongoing, has already resulted in indictments

  Cohen Milstein Sellers & Toll PLLC              17 of 23                      www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 23 of 28 PageID #:
                                  481501




   and guilty pleas.
   In addition to leading complex MDLs, Ms. Robertson is an accomplished trial lawyer. She served as a trial
   team member in two of the largest antitrust cases tried to verdict, including In re Urethanes Antitrust
   Litigation, where the jury returned a $400 million verdict, which was trebled by the Court, as required by
   antitrust law, resulting in the largest price-fixing verdict in U.S. history, as well as In re Nexium Antitrust
   Litigation, the first pharmaceutical antitrust case to go to trial following the Supreme Court’s landmark
   decision in FTC v. Actavis, 570 U.S. 756 (2013).
   Ms. Robertson represents End-Payor Plaintiffs in the following pay-for-delay pharmaceutical antitrust cases
   in which the firm serves as Co-Lead Counsel:
     • In re Lipitor Antitrust Litigation (D.N.J.): Plaintiffs allege that Pfizer, the manufacturer of the
       cholesterol drug Lipitor, the best-selling drug in pharmaceutical history, conspired with Ranbaxy, the
       generic manufacturer, to delay its introduction of a generic Lipitor product. On August 21, 2017, the
       Third Circuit handed a sweeping victory to Plaintiffs, reviving their antitrust claims. This case was
       ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far” (July 7, 2017).
     • In re Tracleer Antitrust Litigation (D. Md.): Plaintiffs allege that Defendant Actelion engaged in an
       anticompetitive scheme to withhold samples of its life-saving pulmonary arterial hypertension
       medication from would-be rivals, under the guise of the REMs program, which conduct ultimately
       delayed generic competition.
   In addition, Ms. Robertson co-chairs the executive committee in In re Humira Antitrust Litigation (N.D. Ill.)
   and serves as a member of the executive committee in similar pay-for-delay cases in which Cohen Milstein
   plays a significant role, including: In re Niaspan Antitrust Litigation (E.D. Pa.), In re Suboxone Antitrust
   Litigation (E.D. Pa.) and In re ACTOS Antitrust Litigation (S.D.N.Y.). She also represents End-Payor Plaintiffs
   in In re Zytiga Antitrust Litigation (D.N.J).
   Ms. Robertson represents direct purchaser plaintiffs in a number of cases as well, including: In re Zetia
   Antitrust Litigation (E.D. Va.), In re Generic Pharmaceuticals Pricing Antitrust Litigation (E.D. Pa.), In re
   Sensipar (Cinacalcet Hydrochloride Tablets) Antitrust Litigation (D. Del.), In re Intuniv Antitrust Litigation (D.
   Mass.) and In re Ranbaxy Fraud Antitrust Litigation (D. Mass.).
   Ms. Robertson has successfully litigated the following notable matters:
     • Urethanes (Polyether Polyols) Antitrust Litigation (D. Kan.): Cohen Milstein was Co-Lead Counsel in
       an antitrust class action alleging a nationwide conspiracy to fix the prices of polyether polyols. Ms.
       Robertson played a leading role in helping obtain settlements with several defendants for $139
       million and was a member of the trial team that obtained a $400 million jury verdict (trebled to more
       than $1 billion), which was affirmed on appeal by the Tenth Circuit. The case against Dow ultimately
       settled for $835 million while Dow’s petition for certiorari was pending before the Supreme Court,
       bringing the total recovery to $974 million – nearly 250% of the damages found by the jury.
     • In re Lidoderm Antitrust Litigation (N.D. Cal.): Cohen Milstein served as Co-Lead Counsel for the End-
       Payor Class in a suit alleging that Endo and Teikoku, manufacturers of the Lidoderm patch, paid
       Watson Pharmaceuticals to delay its generic launch. The case settled on the eve of trial and on
       September 20, 2018, Plaintiffs obtained final approval of a $104.75 million settlement – more than
       40% of Plaintiffs’ best-case damages estimate. This case was ranked by Law360 as “The Biggest
       Competition Cases Of 2017 So Far” (July 7, 2017).
     • In re Loestrin Antitrust Litigation (D.R.I.): Cohen Milstein served as Co-Lead Counsel for the End-
       Payor Plaintiffs in a case alleging that Warner Chilcott PLC entered into agreements to delay the
       introduction of a generic version of the contraceptive drug Loestrin and thereafter engaged in a


  Cohen Milstein Sellers & Toll PLLC                  18 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 24 of 28 PageID #:
                                  481502



        “product hop” to further impede generic entry. The case settled on the last business before trial for
        $63.5 million – representing one of the largest settlements in a federal generic suppression case in
        over a decade. On September 1, 2020, the settlements received final approval.
     • In re Aggrenox Antitrust Litigation (D. Conn.): Cohen Milstein served as an executive committee
       member on behalf of the End-Payor Plaintiffs and alleged that Defendants Boehringer Ingelheim and
       Teva Pharmaceutical engaged in anticompetitive conduct that delayed the availability of a less-
       expensive generic versions of Aggrenox. The case settled for $54 million.
     • In re Solodyn Antitrust Litigation (D. Mass.): Cohen Milstein served as a member of the executive
       committee and Ms. Robertson played a significant role in coordinating discovery on behalf of the End-
       Payor Plaintiffs. The case, which settled mid-trial, resulted in a $43 million recovery for the Class.
     • In re Blood Reagents Antitrust Litigation (E.D. Pa.): Plaintiffs alleged that the two leading producers
       of blood reagents, Ortho–Clinical Diagnostics, Inc. and Immucor, Inc., conspired to raise prices on
       traditional blood reagents. In September 2012, Immucor reached a settlement with Plaintiffs. On July
       19, 2017 the Court denied in part Ortho’s Motion for Summary Judgement. Ms. Robertson was slated
       to serve as one of four lead trial counsel in the case, which was set for trial in June of 2018 but
       ultimately settled for a total recovery of $41.5 million.
     • In re Wellbutrin SR Antitrust Litigation (E.D. Pa.): Cohen Milstein represented the Direct Purchaser
       Plaintiffs in this case alleging that Defendant GSK filed and then continued “sham” patent
       infringement lawsuits against two manufacturers of generic drugs, Eon and Impax, to delay
       competition to GSK’s blockbuster antidepressant, Wellbutrin SR. The case settled before trial for $49
       million.
     • Albany and Detroit Nurses Litigation (N.D.N.Y.; E.D. Mich.): Cohen Milstein represented registered
       nurses employed by hospitals in Albany and Detroit in class actions alleging a wage-fixing conspiracy.
       Ms. Robertson obtained settlements with five Albany Defendants totaling over $14 million. In the
       Detroit case, Ms. Robertson helped obtain $98 million in settlements with eight Defendants.
     • Indonesian Villagers Litigation (D.D.C.): Ms. Robertson represented Indonesian villagers in a lawsuit
       against Exxon Mobil over torture and extrajudicial killings allegedly committed by the Defendant’s
       security forces (a unit of the Indonesian military).
   Ms. Robertson co-chairs the firm’s Professional Development and Mentoring Committee and serves on the
   firm’s Diversity Committee. She is also an active member of the Executive Committee for the Antitrust
   Section of the New York State Bar Association.
   While attending law school, Ms. Robertson was an intern in the Litigation Bureau of the Office of the New
   York State Attorney General and the United States Court of Appeals for the Second Circuit. Additionally,
   while in law school, Ms. Robertson was selected as an Alexander Fellow and spent a semester serving as a
   full-time Judicial Intern to the Hon. Shira A. Scheindlin, U.S. District Court for the Southern District of New
   York.
   Ms. Robertson graduated from State University of New York at Binghamton, magna cum laude with a B.A.
   in Philosophy, Politics and Law. She earned her J.D. from the Benjamin N. Cardozo School of Law, where
   she served as Notes Editor of the Cardozo Public Law, Policy and Ethics Journal.
   Prior to attending law school, Ms. Robertson worked on the campaign committee of Councilman John Liu,
   the first Asian American to be elected to New York City’s City Council.




  Cohen Milstein Sellers & Toll PLLC                 19 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 25 of 28 PageID #:
                                  481503




                              Manuel J. Dominguez, Partner
                              Palm Beach Gardens, FL
                              t: 561.833.6575
                              f: 561.515.1401
                              jdominguez@cohenmilstein.com



   Practice Areas             Manuel J. (“John”) Dominguez is a Partner at Cohen Milstein and a member
                              of the Antitrust practice group. Mr. Dominguez specializes in complex, multi-
   • Antitrust
                              district antitrust litigation, representing individuals and businesses harmed by
                              anticompetitive business practices. Mr. Dominguez also plays a significant
   Admissions
                              role in identifying and investigating potential antitrust violations for the
   • Florida                  practice group.
                              Mr. Dominguez has been litigating complex antitrust, securities, and consumer
   Education
                              cases for more than 20 years, and has served as lead counsel and handled
   • Florida State            numerous high-profile, high-stakes cases during that time. His efforts have
     University, J.D., 1995   enabled aggrieved businesses and consumers to recover hundreds of millions
   • Florida International    of dollars.
     University, B.A., 1991   A hands-on litigator, Mr. Dominguez currently represents plaintiffs in
                              litigation alleging price-fixing and monopolistic practices in the medical
                              products, finance and other industries. These cases include:
                              • Automotive Parts Antitrust Litigation: Cohen Milstein represents direct
                                purchasers of Bearings, Mini-Bearings, IG coils, Power Window Motors,
                                Valve Timing Control Devices and other automotive parts in a series of
                                antitrust class action lawsuits accusing manufacturers and suppliers of
                                price-fixing and bid-rigging conspiracies. These cases, being litigated in the
                                Eastern District of Michigan in Detroit, stem from the largest antitrust
                                investigation in the history of the U.S. Department of Justice, with over $1
                                billion in fines and multiple criminal indictments. Bearings is the first
                                matter currently being considered for certification by the court. Mr.
                                Dominguez has significant responsibilities in these cases, including leading
                                discovery efforts against defendants, briefing and assisting experts.
                                Settlements in several of these cases have recovered more than $500
                                million for direct purchaser plaintiffs.
                              • Liquid Aluminum Sulfate Antitrust Litigation: In this action it was alleged
                                that the manufacturers of Aluminum Sulfate, a product used by
                                municipalities for water treatment, conspired to allocate customers, rig
                                bids and fix prices. Mr. Dominguez was appointed by the court to serve on
                                the Plaintiffs’ Steering Committee. As part of his responsibilities he has
                                been responsible for selecting class representatives and working on the
                                consolidated amended complaint. Thus far, this case has resulted in the
                                preliminary approval of settlements for direct purchaser plaintiffs of more
                                than $10.7 million in cash and up to $13.5 million from the sale of
                                defendant’s assets resulting from the company’s dissolution or acquisition.


  Cohen Milstein Sellers & Toll PLLC               20 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 26 of 28 PageID #:
                                  481504




   In addition to antitrust class action litigation, Mr. Dominguez continues to be involved in significant non-
   class and non-antitrust class actions, including winning a significant motion to dismiss in a non-class action
   antitrust action brought on behalf of doctors and practice groups against a major insurance company and
   hospital in Florida in Omni Healthcare, Inc. v. Health First, Inc. The case presented and argued issues of
   first impression for the middle district of Florida. Mr. Dominguez was also involved in cutting-edge data
   privacy breach litigation against AOL for allegedly unlawfully collecting internet search data of millions of
   users and making their private information available for public downloading. In addition, Mr. Dominguez
   litigated a highly significant securities matter that settled for hundreds of millions of dollars involving
   Symbol Technologies Inc., a barcode technology maker that intentionally overstated its revenues through
   premature revenue recognition, improper consignments arrangements and channel stuffing.
   Mr. Dominguez began his career as an Assistant Attorney General in the Attorney General of the State of
   Florida’s Department of Economic Crimes. In that role, he represented the State of Florida in prosecuting
   corporations and business entities for alleged violations of Florida’s RICO, antitrust and Unfair and
   Deceptive Trade Practices Act statutes. Following his service as an Assistant Attorney General, Mr.
   Dominguez entered private practice, litigating and trying numerous cases involving unfair trade practices
   and other alleged violations of state and federal consumer protection statutes. In 2000, he joined a
   premier class action firm focused on antitrust and securities litigation; there, he rose to be one the heads
   of the firm’s antitrust practice group.
   Mr. Dominguez also has been at the forefront of exploring ways to develop and apply e-discovery to the
   law—authoring white papers and presenting on e-discovery amendments to the Federal Rules of Civil
   Procedure. He also participated in The Sedona Conference® Working Group 1, the legal industry’s
   vanguard e-discovery standards organization.
   Mr. Dominguez formerly served as the Chair of the Antitrust, Franchise & Trade Regulation Committee of
   the Florida Bar’s Business Law Section. He previously served as the Vice Chair of that committee and was
   a member of the Executive Council of Florida Bar’s Business Law Section. He is also co-author of an
   article that appeared in the Florida Bar Journal, “The Plausibility Standard as a Double Edge Sword: The
   application of Twombly and Iqbal to Affirmative Defenses” (Vol. 84, No. 6).
   Mr. Dominguez is recognized as a “Legal Elite” by Florida Trend (2017-2018) and named a Palm Beach
   Illustrated “Top Lawyers” (2018).
   Mr. Dominguez received a B.A. from Florida International University, and earned his J.D. from the Florida
   State University Law School, graduating with honors. In law school, he was a member of
   the Transnational Journal of Law and Policy.




  Cohen Milstein Sellers & Toll PLLC                21 of 23                       www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 27 of 28 PageID #:
                                  481505




                                Christopher J. Bateman, Associate
                                New York, NY
                                t: 212 838 7797
                                f: 212 838 7745
                                cbateman@cohenmilstein.com


   Practice Areas               Christopher Bateman is an Associate at Cohen Milstein, and a member of the
   • Antitrust                  firm’s Antitrust practice group. In this role, Mr. Bateman represents a broad
                                range of individuals and businesses in civil litigation, with a focus on multi-
   Admissions                   district class actions and antitrust litigation.
   • New York
                                Mr. Bateman is currently working on the following high-profile matters:
   Education
                                 • In re Interest Rate Swaps Antitrust Litigation (S.D.N.Y.): Cohen Milstein
   • Harvard Law School,           serves as co-lead counsel and represents the Public School Teachers’ Pension
     J.D., cum laude, 2014         and Retirement Fund of Chicago and other proposed buy-side investor class
   • Dartmouth College,            members in this ground breaking putative antitrust class action against
     B.A., cum laude, 2005         numerous Wall Street investment banks. Plaintiffs allege that the defendants
                                   conspired to prevent class members from trading IRS on modern electronic
   Clerkships & Fellowships
                                   trading platforms and from trading with each other, all to protect the banks’
   • Law Clerk, the Hon.           trading profits from inflated bid/ask spreads.
     Naomi Reice Buchwald,
     U.S. District Court for     • Iowa Public Employees’ Retirement System, et al. v. Bank of America Corp.
     the Southern District of      et al. (S.D.N.Y.): Cohen Milstein is representing Iowa Public Employees
     New York                      Retirement System and other investors who allege that six of the world’s
                                   largest investment banks, including Bank of America, Credit Suisse, Goldman
                                   Sachs, JP Morgan, Morgan Stanley, and UBS, conspired together to prevent
                                   the modernization of the $1.7 trillion stock lending market in order to
                                   maintain control over a critical component of a strong economy.
                                Before joining Cohen Milstein, Mr. Bateman was a law clerk for the Honorable
                                Naomi Reice Buchwald, U.S. District Court for the Southern District of New York.
                                Before that, he was a litigation attorney at a distinguished global law firm,
                                where he worked with clients in the financial services and energy sectors.
                                Mr. Bateman received his B.A., cum laude, High Honors, from Dartmouth
                                College, where he was a Rufus Choate Scholar. He received his J.D., cum laude,
                                from Harvard Law School, where he received Dean’s Scholar awards in Civil
                                Procedure and in Federal Courts and the Federal System. While in law school,
                                Mr. Bateman was an Article Selection Editor for the Harvard Civil Rights-Civil
                                Liberties Law Review. He is the co-author of “Toward Greener FERC Regulation
                                of the Power Industry,” 38 Harvard Environmental Law Review 275 (2014).
                                While attending law school, Mr. Bateman was a legal intern at the
                                Environmental Defense Fund. Before law school, Mr. Bateman was an editorial
                                associate at Vanity Fair for several years, where he wrote about politics, civil
                                rights, culture, and environmental issues, and edited feature articles.



  Cohen Milstein Sellers & Toll PLLC                22 of 23                      www.cohenmilstein.com
Case 1:05-md-01720-MKB-VMS Document 8630-2 Filed 08/16/21 Page 28 of 28 PageID #:
                                  481506




                                Louis R. Katz, Associate
                                Washington, DC
                                t: 202.408.4600
                                f: 202.408.4699
                                lkatz@cohenmilstein.com

   Practice Areas               Louis Katz is an Associate at Cohen Milstein and a member of the firm’s
   • Antitrust                  Antitrust practice group. In this role, Mr. Katz represents a broad range of
                                individuals and businesses in civil litigation, with a focus on multi-district class
   Admissions                   actions and antitrust litigation.
   • Massachusetts
                                Before joining Cohen Milstein, Mr. Katz was a law clerk for the Honorable
   Education                    David J. Barron, U.S. Court of Appeals for the First Circuit.
   • Yale Law School, J.D.,     Mr. Katz’s publications include co-authoring, “A Time to Serve: Proposals for
     2019                       Renewing the Civil Service,” Great Democracy Initiative (August 2020).
   • Swarthmore College,        Mr. Katz received his B.A., with high honors, from Swarthmore College, and he
     B.A., high honors, 2011    received his J.D. from Yale Law School.
   Clerkships & Fellowships     Prior to attending law school, Mr. Katz was a legislative aide for U.S. Senator
   • Law Clerk, the Hon.        Elizabeth Warren, where he served as Senator Warren’s staff representative on
     David J. Barron, U.S.      the Energy and Natural Resources Committee, among other roles.
     Court of Appeals for the   Mr. Katz is admitted only in Massachusetts. He is applying for admission to the
     First Circuit              District of Columbia Bar and is currently working under the close supervision of
                                the partners of the firm who are admitted to practice in the District of
                                Columbia.




  Cohen Milstein Sellers & Toll PLLC                23 of 23                        www.cohenmilstein.com
